Case 1:19-cr-20450-RNS Document 5 Entered on FLSD Docket 08/27/2019 Page 1 of 1



                           United States District Court
                                     for the
                           Southern District of Florida

  United States of America,             )
  Plaintiff                             )
                                        )
  v.                                    )
                                          Criminal Case No. 19-20450-CR-Scola
                                        )
  Alex Nain Saab Moran, and             )
  Alvaro Pulido Vargas,                 )
  Defendants.                           )

                  Order Transferring Case to Fugitive Status

       This matter is before the Court sua sponte.        On July 25, 2019, an
 indictment was randomly assigned to the undersigned. Since the defendants
 have not made an initial appearance, they are transferred to fugitive status.
       Done and Ordered at Miami, Florida on August 26, 2019.



                                            ____________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge




 cc: counsel of record
